Citation Nr: 1449023	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  08-36 822A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to service connection for a back disability. 

2. Entitlement to service connection for bilateral hearing loss. 

3. Entitlement to an initial rating in excess of 30 percent for service-connected adjustment disorder with depressed mood (acquired psychiatric disorder). 

4. Entitlement to an initial rating in excess of 10 percent for service-connected right knee disability. 

5. Entitlement to an initial compensable rating for service-connected right eye disability. 

6. Entitlement to an initial compensable rating for service-connected non-ulcer dyspepsia gastritis syndrome.

7. Entitlement to an initial rating in excess of 10 percent for ulnar neuropathy of the left elbow. 
8. Entitlement to an initial rating in excess of 10 percent for service-connected hemorrhoids. 

9. Entitlement to an initial rating in excess of 10 percent for service-connected cervical spine strain.  

10. Entitlement to an initial rating in excess of 10 percent for service-connected right wrist disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his mother


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2001 to July 2007, with service in Saudi Arabia.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2007, June 2008, and July 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that when evidence of unemployability is submitted, a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran testified during the October 2014 Board hearing that he was currently employed on a full-time basis and his representative stated that the issue of entitlement to TDIU is not before the Board.  Thus, the issue of entitlement to a TDIU has not been raised by the record and is not within the jurisdiction of the Board.  

The issue of entitlement to service connection for a headache condition, to include as secondary to service-connected cervical spine disability, as well as entitlement to service connection for tinnitus, have been raised by the record during the October 2014 Board hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Additionally, the Board notes that the Veteran originally filed a claim for a left wrist disability in June 2007.  The RO then granted service-connected for ulnar neuropathy of the left elbow (claim as left wrist and hand condition) in November 2007.  However, based on the Veteran's testimony during the October 2014 Board hearing, it appears that the Veteran may be seeking entitlement to service connection for a left wrist disability.  Therefore, the Board does not have jurisdiction over these claims, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a back disability and bilateral hearing loss, as well as the issues of entitlement to a higher rating for right knee disability, right eye disability, non-ulcer dyspepsia gastritis syndrome, ulnar neuropathy of the left elbow, hemorrhoids, cervical spine strain, and right wrist disability, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.   


FINDING OF FACT

Throughout the appeal, the Veteran's adjustment disorder with depressed mood has been manifested by occupational and social impairment with deficiencies in most areas, due to such symptoms as suicidal thoughts, sleep problems, social isolation, and difficulty adapting to stressful circumstances.  


CONCLUSION OF LAW

The criteria for a rating of 70 percent for adjustment disorder for depressed mood have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. § 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9440 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the Veteran indicated that a grant of 70 percent for his service-connected acquired psychiatric disorder would satisfy his appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  In this decision, the Board grants an initial disability rating of 70 percent for his service-connected acquired psychiatric disorder.  Thus, consideration of a higher rating than 70 percent is not warranted and no discussion of VA's duty to notify and assist is necessary.  

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130 (2013).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2013).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). 

Under the Schedule of Rating Metal Disorders, a 30 percent evaluation is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted where there is an occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted where there is an occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

The Veteran contends that his acquired psychiatric disability has been more severe than the currently assigned rating and that he is entitled to a higher disability rating.  

The Veteran was afforded a July 2007 VA psychiatric examination.  He reported that he had difficulty sleeping, decreased ability to concentrate, little interest in activities, no social life, and that he felt fatigued "all the time."  The examiner noted that the Veteran had a restricted and flattened affect.  His GAF score was 60.  

During the October 2014 Board hearing, the Veteran provided testimony regarding the psychiatric symptoms that he has experienced since service.  The Veteran described that he took time off of work due to depression and to avoid socializing with his co-workers.  He also reported that he has decreased long-term and short-term memory and that his depression is constant.  He has difficulty understanding complex commands and difficulty adapting to stressful circumstances.  He stated that he has difficulty sleeping at night and that he wakes up frequently throughout the night.  He stated that he did not have a social life and that he only had a relationship with his mother.  He further stated that he did not have friends and that he only spent time with his dog.  The Veteran's mother also testified as to the Veteran's limited social interactions.  Significantly, the Board notes that the Veteran endorsed suicidal thoughts and indicated possible thoughts of a plan or intent.  

In the instant case, the Board finds that the Veteran is competent and credible to describe his psychiatric symptoms.  Furthermore, the Veteran's mother is also competent and credible to note changes in the Veteran's behavior.   Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).         

In light of the foregoing, specifically the Veteran's endorsement of suicidal thoughts, the Board finds that a 70 percent disability rating is warranted throughout the pendency of the appeal.  As noted above, the Veteran stated during the October 2014 Board hearing that a disability rating of 70 percent would satisfy his appeal.  As such, no further discussion regarding a higher rating is warranted.   


ORDER

Entitlement to an initial rating of 70 percent for service-connected adjustment disorder with depressed mood is granted.  

REMAND

Initially, the Board finds that a remand of the Veteran's service connection claim for bilateral hearing loss is necessary.  The Veteran was denied service connection on the basis that he did not have a current hearing loss disability.  However, the Veteran testified during the Board hearing that his hearing acuity has declined since his last VA audiology examination, which was conducted in July 2007.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Given the Veteran's report that his hearing acuity has worsened since the last VA examination, a contemporaneous VA examination is necessary to adjudicate this claim.

Moreover, the Board finds that a new VA examination is warranted in order to adjudicate the Veteran's service connection claim for a back disability.  Review of the Board hearing transcript provides an indication that the Veteran is in receipt of private treatment for his back condition that may be pertinent to his service connection claim.  Also during the Board hearing, the Veteran and his mother provided competent and credible testimony that the Veteran experienced back pain in service and continuously since service.  As such, the Board finds that a new VA examination is warranted in order for an examiner to review any outstanding pertinent treatment records and to consider the competent and credible lay evidence of record.  

The Board further notes that in July 2008, the RO denied entitlement to service connection for hemorrhoids.  The Veteran perfected his appeal to the Board as to this issue in a September 2009 VA Form 9.  The RO then granted entitlement to service connection for hemorrhoids in March 2014 and assigned a 10 percent rating.  Review of the October 2014 Board hearing transcript provides an indication of disagreement with the assigned disability rating.  As such, upon remand, the RO shall issue a statement of the case as to the issue.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999). 

Review of the claims file also provides an indication that the Veteran's service-connected right knee disability, right eye disability, non-ulcer dyspepsia gastritis syndrome, ulnar neuropathy of the left elbow, cervical spine strain, and right wrist disability may have worsened since the Veteran's last VA examinations, which were conducted in July 2007.  As such, VA is required to afford him contemporaneous VA examinations to assess the current nature, extent, and severity of these service-connected disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, these claims must be remanded.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Physically or electronically associate pertinent, outstanding records of VA treatment with the claims file dated since September 2013, to specifically include VA treatment records from facilities in Utah.  If any records are unavailable, document the unavailability within the claims file.
  
2. Afford the Veteran an additional opportunity to submit any other information that is not evidenced by the current record.  Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file, to include any chiropractic treatment.  Associate any available records with the claims file.  Make at least two (2) attempts to obtain records from any identified source.  If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.

3. After physically or electronically associating any pertinent, outstanding records, afford the Veteran an appropriate VA examination to determine the nature, onset, and etiology of his bilateral hearing loss.  The claims file must be made available to and reviewed by the examiner and all necessary tests should be performed, including an audiological evaluation.  Thereafter, the examiner must state whether the Veteran has hearing loss of the left or right ear pursuant to VA regulations and if so, the examiner shall opine as to whether the Veteran's bilateral hearing loss is related to or had its onset in service.  

4. Afford the Veteran an appropriate VA examination to determine the nature, onset, and etiology of any back disability found to be present.  The claims file must be made available to and reviewed by the examiner and all necessary tests should be performed.  Thereafter, the examiner shall diagnosis any back disability found to be present.  The examiner shall then opine as to whether the Veteran's back disability is related to or had its onset in service.  The examiner shall consider the Veteran's and his mother's competent and credible statements that the Veteran experienced back pain in and since service.  The examiner must also consider a June 2007 record that noted back pain.  The examiner should provide a thorough rationale to support the conclusions rendered.  

5. The Veteran should also be afforded new examination(s) to evaluate the current nature, extent, and severity of his service-connected cervical spine disability, right knee disability, and right wrist disability. The claims file must be made available to and reviewed by the examiner.  

All appropriate tests should be conducted, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion, i.e., the extent of his pain-free motion. 

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.  

6. Schedule the Veteran for appropriate VA examination(s) to evaluate the current nature, extent, and severity of his service-connected right eye disability, ulnar neuropathy of the left elbow, and non-ulcer dyspepsia gastritis syndrome.  The claims file must be made available to and reviewed by the examiner and all appropriate tests should be conducted.  All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.  

7. Issue to the Veteran and his representative a statement of the case regarding the issue of entitlement to a higher rating for service-connected hemorrhoids. 

8. Then readjudicate the appeal.  If the benefits sought remain denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.   

 The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).






______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


